Citation Nr: 1216428	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-22 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1976.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided with a VA audiological examination in July 2006 to determine the nature and etiology of any hearing loss found.  A medical opinion was requested in conjunction with this examination, but it was not provided at the time as the claims file was not available for the examiner to review.  After review of the claims file, the examiner wrote an addendum to the VA audiological examination in February 2007.  The addendum stated that the Veteran's right ear hearing loss more than likely resulted from military noise exposure.  However, the addendum did not provide any commentary whatsoever as to the etiology of the Veteran's left ear hearing loss.

If VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the RO provided the Veteran with a VA audiological examination and specifically requested a medical opinion as to the etiology of the Veteran's hearing loss.  However, neither the July 2006 VA audiological examination report nor the February 2007 addendum ever provided an opinion as to the etiology of the Veteran's left ear hearing loss.  As such, the Veteran has not been provided with an adequate VA examination with respect to his left ear hearing loss claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to ascertain the etiology of his current left ear hearing loss.  The claims file must be thoroughly reviewed by the examiner and the examination report should note that review.  The examiner should provide a detailed rationale for all opinions provided.  

The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current left ear hearing loss is related to his active service.  The examiner is directed to assume that the Veteran was exposed to loud noises in service from incoming mortar rounds and working on the flight line, although it is not known whether he experienced actual hearing loss at the time.  The examiner should also consider the Veteran's statements regarding his symptoms in service and after separation from service.  If the Veteran's hearing loss is more likely attributable to factors unrelated to his service, the examiner should specifically so state.

Rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with an explanation.

2. Then, readjudicate the claim for service connection for left ear hearing loss.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



